IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT KNOXVILLE

                    AUGUST 1997 SESSION
                                                     FILED
                                                      August 29, 1997

                                                     Cecil Crowson, Jr.
                                                     Appellate C ourt Clerk

JAMES DAVID PACK,               )
                                ) C.C.A. No. 03C01-9611-CR-00440
      Appellant,                )
                                ) Hamilton County
V.                              )
                                ) Hon. Douglas A. Meyer, Judge
                                )
STATE OF TENNESSEE,             )
                                ) ( Writ of error coram nobis)
      Appellee.                 )




FOR THE APPELLANT:                FOR THE APPELLEE:

James David Pack, Pro Se          Charles W. Burson
F.C. I. Beckley                   Attorney General & Reporter
P.O. Box 305
Beaver, WV 25813                  Marvin E. Clements, Jr.
                                  Assistant Attorney General
                                  450 James Robertson Parkway
                                  Nashville, TN 37243-0493

                                  William H. Cox III
                                  District Attorney General
                                  600 Market Street, Suite 310
                                  Chattanooga, TN 37402




OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge
                                    OPINION


       In February 1979 the appellant, James David Pack, pled guilty to four

counts of second degree burglary, two counts of passing a forged document,

and one count of grand larceny. He received an effective sentence of three

years incarceration. In September 1982 he pled guilty to four counts of simple

possession of a controlled substance, one count of possession of a controlled

substance with intent to sell, three counts of first degree burglary, one count of

second degree burglary, one count of possession of burglary tools, and

numerous counts of receiving stolen property. He received an effective sentence

of ten years incarceration. In May 1996 the appellant filed a petition for writ of

error coram nobis attacking these convictions. The trial court dismissed the

petition on the ground that it was barred by the statute of limitations. The

appellant then filed a motion for reconsideration and motion to construe his

previous pleading as a petition for post-conviction relief.



       The appellant's most recent convictions became final in 1982. At that

time the law allowed one year from a final judgment to file a petition for writ of

error coram nobis. Tenn. Code Ann. § 27-7-103 (1980). The appellant's time

period for filing his petition expired in 1983. Therefore, his petition for writ of

error coram nobis is time barred.



       The appellant also moved that his petition be construed as one for post-

conviction relief. However, at the time of his offenses, the law allowed three

years to file a petition for post-conviction relief. Tenn. Code Ann. § 40-30-102

(1980). The time period for filing this petition expired in 1985. Therefore,

regardless of how the appellant’s motion is construed, it is time barred.




                                          -2-
       We find appellant's pro se brief artfully drafted and we understand his

allegations. We, however, find no error of law mandating reversal of the trial

court’s determinations. Pursuant to Tenn. R. Ct. Crim. App., Rule 20, we

AFFIRM.




                                                __________________________
                                                PAUL G. SUMMERS, Judge


CONCUR:




_________________________
GARY R. WADE, Judge




_________________________
WILLIAM M. BARKER, Judge




                                        -3-